DETAILED ACTION
	This is in response to the above application filed on 03/16/2020. Claims 1-19 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, and 15 are objected to because of the following informalities:  
In lines 2-3 of claim 2, “a curvature same with a curvature of the second retention portion” should be changed to “a curvature which is the same as a curvature of the second retention portion” or similar.
In lines 2-3 of claim 3, “formed with the curvature same with the curvature of the second retention portion” should be changed to “formed with the same curvature as the second retention portion” or similar. In lines 4-5 of claim 3, “formed with the curvature same with the curvature of the second retention portion” should be changed to “formed with the same curvature as the second retention portion” or similar.
In line 2 of claim 15, “a convex projecting” should be changed to “a convex portion projecting”. In line 3 of claim 15, “is be disposed” should be changed to “is disposed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 15 and 18 recite the limitation “in a vicinity of”. It is unclear how one of ordinary skill in the art would determine what positioning is considered to be “in a vicinity” of something else. For example, it is unclear if a specific distance would be considered in the vicinity of, or if the limitation requires direct contact, etc.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 9, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasson (US 5,201,742).
Regarding claim 1, Hasson discloses a medical device retention system (10, FIGs 1-2, col 4 line 45-col 6 line 23), comprising: a tubular first retention portion (18, 59, 58 or in the alternative, 18, 59, 58, and 56) into which a medical device (Instrument 20) is inserted, wherein the first retention portion is configured to hold the inserted medical device (col 4 lines 50-57); a second retention portion (16) configured to have a spherical shape (FIG 1 shows the hemispherical shape defined by 16. This shape is interpreted as a spherical shape in light of the specification of the present invention because the second retention portion is disclosed as having a spherical shape despite being substantially hemispherical in shape and comprising various cut-outs and discontinuities) with a predetermined radius (The radius defined by 38 and 48 is predetermined as does not change throughout use), wherein the first retention portion is supported by the second retention portion (FIGs 1-2 show 18 is supported on 38 of base 16), and the second retention portion has a central point at a distal end side of the supported first retention portion (See FIG 2 below; the central point of the second retention point intersects with a distal end side of 58); and a clamp (57, 56, or in the alternative, 57, col 5 lines 10-18) configured to clip the second retention portion (57 is used to clip 18 in place on 38), wherein the clamp is configured to switch the second retention portion between a first state (Wherein the position of 18 is locked) and a second state (Wherein the position of 18 is freely movable) when the second retention portion is clipped by the clamp (The ability of 18 to move along 16 is based on the state of the clamp), when the clamp switches the second retention portion into the first state, movement of the second retention portion is fixed (When 57 is tightened, movement along 16 is fixed, col 5 lines 63-68), and when the clamp switches the second retention portion into the second state, the second retention portion is movable along a 

    PNG
    media_image1.png
    489
    512
    media_image1.png
    Greyscale

Regarding claim 9, Hasson discloses the second retention portion is formed in a partial spherical shape (FIGs 1-2 show the hemispherical shape of 16, which is interpreted as a partial spherical shape).  
Regarding claim 12, Hasson discloses the first retention portion comprises: a trocar (59) configured to insert the medical device into a 60body cavity (Sleeve 59 extends into the body cavity and provides a passage way for the medical device to be inserted therein); and a trocar holder (58) configured to hold the trocar on a wall of the body cavity (Cylindrical body 58 holds 59 in place within the body cavity).  
Regarding claim 13, Hasson discloses the first retention portion and the second retention portion are formed integrally (16 and 18 do not become detached during normal sue of the device and therefore are interpreted as being formed integrally).  
Regarding claim 14, Hasson discloses in the alternative interpretation, the second retention portion has a groove (50) into which the first retention portion is inserted (56 of 58 extends into groove 50), and wherein the first retention portion is configured to be movable along the groove when the first retention portion is inserted into the groove (56 attaches 58 to yoke 38 of the second retention portion and slides along to groove to move the first retention portion relative to the second retention portion, col 5 lines 10-23).  
Regarding claim 15, Hasson discloses a convex (34, FIGs 1-2, the head of screw 34 has a convex portion) projecting form the second retention portion is be disposed in a vicinity of an end of the second retention portion (FIGs 1-2 show 34 is disposed at an end of the second retention portion).
Regarding claim 16, Hasson discloses in the alternative interpretation, the first retention portion is configured to be supported by the second retention portion (Pin 56 of the first retention portion is supported by the second retention portion by being seated within slot 50) and movable along a virtual spherical surface while holding the medical device (The first retention portion is movable along a 180 degree arc and also rotatable such that positioning along a virtual spherical surface can be obtained), and wherein the virtual spherical surface is defined by using 61 the central point of the second retention portion as a center and a predetermined radius (The central point and predetermined radius define the virtual spherical surface along which the first retention portion is movable).  
Regarding claim 17, Hasson discloses the clamp has a guide (56) configured to guide the movement of the second retention portion (Pin 56 seated within slot 50 guides the movement of the second retention portion).  
Regarding claim 18, Hasson discloses the clamp has a brake configured to fix the movement of the second retention portion or release fixation of the movement of the second retention portion (The threading of pin 56 functions as a brake when engaged with the threaded bore of 58, col 5 lines 10-19), and wherein a brake operation portion (Knurled head 57) configured to operate the brake is disposed in the vicinity of the first retention portion (57 is the piece grasped and twisted by the user to operate the threaded engagement of 56 and 58, and further is located adjacent to the first retention portion).  
Regarding claim 19, Hasson discloses the brake operation portion is attachable to and detachable from the medical device that is inserted into the first retention portion (57 and 56 can be completely decoupled from 58 of the first retention portion, and therefore is interpreted as being attachable and detachable from the medical device inserted within the first retention portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson (US 5,201,742), in view of Yu (US 2007/0094798).
Regarding claim 11, Hasson discloses the invention substantially as claimed, as set forth above for claim 1.

	However, Yu teaches a support device for placement over a patient (Abstract) wherein elements of the device are formed of a transparent material such as Perspex Acrylic, plastic, or silicon (Paragraph [0049]) to enable the operator to view the patient during the operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a transparent material for the material of at least the second retention portion, for the purpose of achieving the predictable result of providing a second retention portion which is sufficiently rigid and made of a biocompatible material commonly known in the art, with the additional benefit of providing further visualization capabilities such that the operator can view the treatment site through the device. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claim 2-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the clamp having a clipping portion formed with a curvature same with a curvature of the second retention portion. Claims 3-8 and 10 depend from claim 2 and therefore are also objected to as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771